OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*970While defendant on this appeal complains that the police officer, by leaning into the car through an open window, violated his Fourth Amendment rights, the question presented to the suppression court, and ruled on by that court, was whether defendant’s rights were violated by the officer’s opening of the car door and reaching into the automobile to recover a weapon. Defendant’s failure to preserve his present argument, by specifically placing it for disposition before the suppression court, leaves no basis for our review. Defendant’s alternative contention, that he should not have been charged with possession of the guns because he was outside the car when they were found, has been waived by his guilty plea.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
Order affirmed in a memorandum.